EXHIBIT 13 COMMUNITY SHORES BANK CORPORATION 2 DECEMBER 31, 2011 1 Selected Financial Information At or For the Year-Ended December 31, (dollars in thousands, except per share data) Results of Operations: Net interest income $ $ $ Provision for loan losses Non-interest income Non-interest expense Loss before income tax ) ) ) Income tax expense (benefit) ) ) Net loss ) ) ) Financial Condition: Total assets Loans held for sale Loans Allowance for loan losses Securities Deposits Federal funds purchased and repurchase agreements Notes payable and other borrowings Shareholders' equity ) Performance Ratios: Return on average assets ) % ) % ) % Return on average shareholders' equity ) ) ) Net interest margin (tax equivalent) Efficiency ratio Per Share Data: Earnings per share - basic $ ) $ ) $ ) Earnings per share - diluted ) ) ) Book value per share ) Capital Ratios of Bank: Tier 1 risk-based capital 5.12 % 5.79 % 9.15 % Total risk-based capital 2 Dear Fellow Community Shores Shareholder, The long awaited recovery is beginning to show signs of materializing in West Michigan and in Community Shores Bank.At last year’s annual meeting, we indicated that a return to profitability was unlikely to occur until 2012, but that we anticipated a significant reduction in our net losses.We performed as projected and have established a positive trend toward profitability.Importantly, we see this trend continuing as our local market’s unemployment rates are now at or below the national average. Benchmarking Declining real property valuations, in conjunction with the overall economy, were a substantial contributor to the significant losses experienced over the past three years.Fortunately, in the latter half of 2011 we began to experience value stabilization in both residential and commercial properties.This will translate into fewer losses as foreclosed assets are liquidated.We are ahead of plan on the sale of our residential development assets and see increased sales activity on all property types continuing throughout 2012 as the market improves. A tried and true barometer of loan portfolio health can still be found in a bank’s past due percentages.Community Shores’ delinquency rates trended downward perceptibly in the fourth quarter of 2010.I am pleased to report that we were able to maintain those lower levels throughout 2011.Of important note, borrowers in our early delinquency category, those 30 to 59 days past due, declined 55% compared to year-end 2010.This is consistent with improving economic factors and will ultimately result in a reduction in credit administration expenses. Other positive indicators are found in the reduction of our non-accrual loans by $1.4 millioncompared to year-end 2010 and our substandard and doubtful commercial credits showed improvement, declining by $1 millioncompared to the prior year end.Importantly, further improvement was noted in our residential and consumer loan portfolios, which industry analysts and regulatory agencies believe to be an area of future concern for the industry.Community Shores’ impaired residential and consumer loans decreased $777,000 at year-end 2011 compared to the same period in 2010. Capital Management and your Board of Directors continue to work diligently on curing the Company’s capital deficiency.Through a combination of reducing assets and working to regain profitability, our key tier 1 leverage and total risk based capital ratios remained relatively stable since the second quarter of 2011.Although we have made considerable improvements in internal operations, increased net interest margin and continued overhead expense reductions, we have not met the requirements of the regulatory Consent Order. Candidly, the best strategic and competitive course of action to improve our capital position will be to supplement future earnings with outside investment.This will undoubtedly result in dilution to you, our existing shareholder.The Board and Management fully believe that continued investment in Muskegon’s only true community bank has significant economic value.Our business model, mission, business principles and future ability to continue vital support of Muskegon and Northern Ottawa’s economic engines are compelling reasons for continued investment.We have weathered this recession and with appropriate investment, can expand upon our existing client base to leverage a distinct competitive opportunity. 3 Annual Meeting In considering this year’s Annual Meeting of the Shareholders of Community Shores Bank Corporation, the Board of Directors noted that there were no proposals or actions requiring shareholder approval.Due to the cost of producing and mailing a proxy statement, as well as the costs associated with voting, tabulation and conducting a physical meeting, the Board of Directors determined that it was fiscally prudent to postpone the 2012 Annual Meeting.The Class II Directors, Julie K. Greene and Steven P. Moreland, will continue to serve until such time as an annual meeting of shareholders is held, and their successors are elected and qualified. While we will not be holding our customary May meeting, we have completed our financial reporting and have filed a 10K and Annual Report.These materials are available electronically on the internet.We encourage you to access and review all of the important information they contain.The 10K and Annual Report are available at: www.communityshores.com To view the materials, simply click on the Investor Relations tab in the upper right hand corner of your screen.On the next screen click on the document you choose to view. Alternatively, you may request to obtain a copy of the 10K and Annual Report by email or in paper format.There is no charge to you for requesting a copy.Please make your request for a copy as follows: In writing to:Ms. Pat Siembida, 1030 W. Norton Ave., Muskegon, MI49441 By telephone to:231-780-1800 By email to: ir@communityshores.com Optimism Last year I wrote that 2011 would be a “transitional year.” We transitioned from negative trends and indicators and achieved positive directionality.We met our goals of reducing classified assets and maintaining delinquency levels.We improved our net interest margin 42 basis points and found further reductions in operating expenses.While we have not met our regulatory capital requirements, we achieved stabilization. In approaching 2012, we are encouraged by our 2011 performance and believe that we will be able, yet again, to attain positive incremental improvements.This will be a pivotal year for the financial service industry and Community Shores Bank, not only from the perspective of economic recovery, but in how we implement and manage the various requirements of the Dodd Frank legislation.The Board of Directors and all of the dedicated and talented staff members of Community Shores Bank are committed to a return to profitability.We value your investment and patronage and look forward to exemplifying the meaning of “community” in our business and personal endeavors in 2012 and beyond. Sincerely, Heather D. Brolick President and Chief Executive Officer 4 COMMUNITY SHORES BANK CORPORATION Muskegon, Michigan 2 CONTENTS MANAGEMENT’S DISCUSSION AND ANALYSIS 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 35 CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 36 CONSOLIDATED STATEMENTS OF INCOME 37 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY 38 CONSOLIDATED STATEMENTS OF CASH FLOWS 39 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 40 SHAREHOLDER INFORMATION 86 DIRECTORS AND OFFICERS 89 5 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS INTRODUCTION Community Shores Bank Corporation (“the Company”) is a Michigan corporation and is the holding company for Community Shores Bank (“the Bank”).The Bank owns all of the outstanding capital stock of Community Shores Mortgage Company (“the Mortgage Company”). The Mortgage Company has one wholly-owned subsidiary, Berryfield Development, LLC (“Berryfield”). On September 27, 2002, the Company created Community Shores Financial Services (“CS Financial Services”). In December 2004, a business trust subsidiary was formed called Community Shores Capital Trust I (“the Trust”). The Bank commenced operations on January 18, 1999.The Bank is a Michigan chartered bank with depository accounts insured by the Federal Deposit Insurance Corporation.The Bank currently has four locations and provides a full range of commercial and consumer banking services in Muskegon County and Northern Ottawa County, Michigan. The Mortgage Company, a wholly-owned subsidiary of the Bank, was formed on March 1, 2002 by transferring a majority of the Bank’s commercial and residential real estate loans at that date in exchange for 100% of the equity capital of the Mortgage Company. On the day of formation, the Mortgage Company commenced operations and became legally able to originate residential mortgage loans. The Bank services all of the portfolio loans held by the Mortgage Company pursuant to a servicing agreement. Management chose to form the Mortgage Company to provide better customer service and to increase the profitability of the mortgage function as well as the consolidated Company. Berryfield, a wholly-owned subsidiary of the Mortgage Company, is a limited liability company that was created in October 2010. The entity’s sole purpose is to oversee the development and sale of vacant lots that have been foreclosed on by the Mortgage Company. The Company filed an election to become a financial holding company pursuant to Title I of the Gramm-Leach-Bliley Act and on September 27, 2002 received regulatory approval. At that time the Company formed CS Financial Services. Currently the only source of revenue that CS Financial Services receives is referral fee income from a local insurance agency, Lakeshore Employee Benefits, formerly Lead Financial. Lakeshore Employee Benefits offers amongst other things employer-sponsored benefit plans. CS Financial Services has the opportunity to earn a referral fee for each sale of employer-sponsored benefits that is transacted by Lakeshore Employee Benefits as a result of a referral made by CS Financial Services. On April 16, 2009, the Company withdrew its election to be a financial holding company. The election was acknowledged by the Federal Reserve Bank of Chicago. The passive income derived from CS Financial Services’ affiliation with Lakeshore Employee Benefits is unaffected by this change. In December of 2004, the Company formed Community Shores Capital Trust I, a Delaware business trust. The Trust is administered by a Delaware trust company, and two individual administrative trustees who are employees and officers of the Company. The Trust was established for the purpose of issuing and selling its preferred securities and common securities and used the proceeds from the sales of those securities to acquire subordinated debentures issued by the Company. A majority of the net proceeds received by the Company was used to pay down the outstanding balance on the Company’s line of credit. The remaining proceeds were used to contribute capital to the Bank as well as support the general operating expenses of the Company, including the debt service on the Company’s subordinated debentures. 6 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Since 2008, the Company has experienced consolidated losses stemming from deterioration in credit quality and real estate values requiring the need for large loan loss provisions and impairments of foreclosed real estate. As a result primarily of the sustained losses, the Bank’s capital ratios declined. The Bank has been deemed undercapitalized since December 31, 2010 according to regulatory capital standards. At that time, the Bank had a total risk-based capital ratio of 7.06%. The loss recorded by the Bank in 2011 reduced the total risk-based capital ratio to 6.40% at December 31, 2011. The Bank remains undercapitalized as of that date. As a result of deteriorating asset quality, poor earnings and falling capital ratios, the Bank endured additional regulatory scrutiny and entered into a Consent Order with the Federal Deposit Insurance Corporation (“FDIC”) and the State of Michigan’s Office of Financial and Insurance Regulation (“OFIR”), its primary regulators, on September 2, 2010. The Bank agreed to the terms of the Consent Order without admitting or denying any charge of unsafe or unsound banking practices relating to capital, asset quality, or earnings. The Consent Order imposes no fines or penalties on the Bank. The Consent Order will remain in effect and enforceable until it is modified, terminated, suspended, or set aside by the FDIC and OFIR. Under the Consent Order the Bank was required, within 90 days of September 2, 2010, to have and maintain its level of Tier 1 capital, as a percentage of its total assets, at a minimum of 8.5%, and its level of qualifying total capital, as a percentage of risk-weighted assets, at a minimum of 11%. The Bank was not able to meet these requirements within the required 90-day period and remains out of compliance with the Consent Order as of December 31, 2011. The lack of financial soundness of the Bank and the Company’s inability to serve as a source of strength for the Bank resulted in the board of directors entering into a Written Agreement with the Federal Reserve Bank of Chicago (the “FRB”), the Company’s primary regulator. The Written Agreement became effective on December 16, 2010, when it was executed by the FRB. The Written Agreement provides that: (i) the Company must take appropriate steps to fully utilize its financial and managerial resources to serve as a source of strength to the Bank; (ii) the Company may not declare or pay any dividends or take dividends or any other payment representing a reduction in capital from the Bank or make any distributions of interest, principal or other sums on subordinated debentures or trust preferred securities without prior FRB approval; (iii) the Company may not incur, increase or guarantee any debt or purchase or redeem any shares of its stock without prior FRB approval; (iv) the Company must submit a written statement of its planned sources and uses of cash for debt service, operating expenses and other purposes to the FRB within 30 days of the Written Agreement; (v) the Company shall take all necessary actions to ensure that the Bank, the Company and all nonbank subsidiaries of both the Bank and the Company comply with sections 23A and 23B of the Federal Reserve Act and Regulation W of the Board of Governors (12 C.F.R. Part 223) in all transactions between affiliates; (vi) the Company may not appoint any new director or senior executive officer, or change the responsibilities of any senior executive officer so that the officer would assume a different senior executive officer position, without prior regulatory approval; and finally (vii) within 30 days after the end of each calendar quarter following the date of the Written Agreement, the board of directors shall submit to the FRB written progress reports detailing the form and manner of all actions taken to secure compliance with the provisions of the Written Agreement as well as current copies of the parent company only financial statements. The Company has not yet been able to meet the obligation detailed in part (i) above; as the Company currently has negative equity and limited resources with which to support the capital needs of the Bank. The Company’s main liquidity resource is its cash account balance which, as of December 31, 2011, was approximately $34,000. Once the Company is out of cash, it is anticipated that it will no longer have the ability to fulfill its public document filing requirements since doing so requires the assistance of a third party vendor. 7 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS On January 3, 2011, the Company was not able to repay its $5 million term loan when it came due. The Company does not have the resources to pay the outstanding principal and does not expect to have it in the near future. The Company did not make the last six contractual quarterly interest payments. The total interest due to Fifth Third at year-end 2010 was $153,000. The Company continues to accrue interest on the term loan and at December 31, 2011, the total interest due Fifth Third was $458,000. Since the Company presently does not have sufficient funds to pay off the term loan’s principal and accrued interest, Fifth Third has a right to foreclose on the Bank’s stock which collateralizes the term loan. On August 17, 2011, the Bank was issued a Supervisory Prompt Corrective Action Directive (the “Directive”) because of its undercapitalized capital category at December 31, 2010, its failure to submit a capital restoration plan that satisfies the requirements stipulated in the FDIC Rules and Regulations, and the continued deterioration of the Bank. The Directive stipulated that the Bank be restored to an “adequately capitalized” capital category within 60 days of the issuance of the Directive. During the 60 days, the board made efforts to secure funding and comply with the Directive but was not successful. As such, the Bank was not in compliance with the Directive at the end of 60 days and remains out of compliance. The board informed the FDIC in a letter dated October 14, 2011 that it was unable to comply with the Directive. There has been no further communications with the FDIC regarding the Directive. The board’s efforts to garner capital for the Bank are expected to continue. Failure to comply with the provisions of the Consent Order, the Written Agreement or the Directive may subject the Bank to further regulatory enforcement action. The Company’s net losses, failure to repay its term loan at maturity, non-compliance with the higher capital ratios of the Directive and the Consent Order, and the provisions of the Written Agreement raise substantial doubt about the Company’s ability to continue as a going concern. As a result of this substantial doubt, our auditors added an explanatory paragraph to their opinion on the Company’s December 31, 2011 and 2010 consolidated financial statements expressing substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Discussion regarding the Company’s plans for continuing operations and consideration of the Company as a going concern are discussed further in Note 20. Management’s progress towards compliance with the Consent Order and the Written Agreement is further discussed in Note 15. 8 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS As of December 31, 2011, the Bank had 55 full-time employees and 23 part time employees, a decrease of 3.5 full-time equivalent positions since December 31, 2010. Management does not anticipate increasing staff in 2012. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The purpose of this section of the Annual Report is to provide a narrative discussion about the Company’s financial condition and results of operations during 2011.The “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as well as disclosures found elsewhere in the Annual Report are based upon the Company’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. One material estimate that is particularly susceptible to significant change in the near term relates to the determination of the allowance for loan losses.Actual results could differ from the estimate. Allowance for loan losses. The allowance for loan losses is maintained at a level believed adequate by management to absorb probable incurred losses inherent in the consolidated loan portfolio. Management’s evaluation of the adequacy of the allowance is an estimate based on reviews of individual loans and loan groupings, assessments of the impact of current and anticipated economic conditions on the portfolio and historical loss experience. See the Financial Condition section of Management’s Discussion and Analysis and Notes 1 and 3 to the Company’s consolidated financial statements for additional information. Management believes the accounting estimate related to the allowance for loan losses is a “critical accounting estimate” because (1) the estimate is highly susceptible to change from period to period because of assumptions concerning the changes in the types and volumes of the portfolios and anticipated economic conditions and (2) the impact of recognizing an impairment or loan loss could have a material effect on the Company’s assets reported on the balance sheet as well as its net income. Management has discussed the development of this critical accounting estimate with the Board of Directors and the Audit Committee. Income Taxes. Income taxes are accounted for under the asset and liability method, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the period that includes the enactment date. 9 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS A tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. Net deferred tax assets are recorded to the extent it is believed that they will more likely than not be realized. In making such a determination, all available positive and negative evidence is considered, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax planning strategies and recent financial operations.In the event it is determined that deferred income tax assets are in excess of their realizable amount, an adjustment to the valuation allowance would be made which would increase the provision for income taxes. In determining the possible realization of deferred tax assets, future taxable income from operations exclusive of reversing temporary differences and tax planning strategies that, if necessary, would be implemented to accelerate taxable income into periods in which net operating losses might otherwise expire is considered. Interest and penalties related to unrecognized tax benefits are recognized within the federal income tax expense (benefit) line in the accompanying consolidated statements of income. Accrued interest and penalties are included within the related tax liability line in the consolidated balance sheets. Foreclosed Assets. Foreclosed assets are acquired through or instead of loan foreclosure and are initially recorded at fair value less estimated selling costs when acquired, establishing a new cost basis. During the time that foreclosed assets are waiting to be sold, there will be occasions that the Bank will need to re-evaluate the individual market values of each asset. If there is evidence that the fair value has declined since the last evaluation, the Bank will incur an impairment charge in order to properly reflect the estimated fair value of the asset at the end of the reporting period. On a quarterly basis, the Bank’s Credit Department analyzes foreclosed asset values to determine the level at which they should be held on our books. FORWARD-LOOKING STATEMENTS This discussion and analysis of financial condition and results of operations, and other sections of the Annual Report contain forward-looking statements that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about the Company, the Bank, the Mortgage Company, Berryfield and CS Financial Services.Words such as “anticipates”, “believes”, “estimates”, “expects”, “forecasts”, “intends”, “is likely”, “plans”, “projects”, variations of such words and similar expressions are intended to identify such forward-looking statements. These forward-looking statements are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995.These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions (“Future Factors”) that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. The Company undertakes no obligation to update, amend, or clarify forward-looking statements, whether as a result of new information, future events (whether anticipated or unanticipated), or otherwise. 10 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Future Factors include, among others, changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economy; the ability of the Company to borrow money or raise additional capital to maintain or increase its or the Bank’s capital position or when desired to support future growth; action that Fifth Third may take in connection with its $5.0 million term loan to the Company, the repayment of which is now overdue; lack of adequate cash by the Company to continue its business or pay its debts; failure to comply with provisions of the Consent Order, Written Agreement or Directive may result in further regulatory action that could have a material adverse effect on us and our shareholders, as well as the Bank; and other factors, including risk factors, referred to from time to time in filings made by the Company with the Securities and Exchange Commission.These are representative of the Future Factors that could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. These risks and uncertainties should be considered when evaluating forward-looking statements. Undue reliance should not be placed on such statements. 2011 OVERVIEW The Company’s total assets decreased by 12.3% to $208.6 million at December 31, 2011 and there was a net loss recorded of $2,467,000. For 2011, diluted losses per share of the Company were $1.68. Although there was a recorded loss in 2011, there was a sizable reduction compared to the losses of the past two years. Essentially in 2011, real estate values showed signs of stabilization which translated into a lower loan loss provision, fewer foreclosed asset valuation adjustments and reduced expenses associated with administering non-performing assets. In addition to these reductions, the Company’s net interest margin increased 42 basis points because of a reduction in the cost of funds. Non-interest income rose as a result of net gains on the disposal of foreclosed assets. Finally, in spite of FDIC premiums increasing, operating expenses decreased year over year from a reduction in staff, lower legal expenses and the above mentioned reduction in expenses attributable to non-performing assets. FINANCIAL CONDITION Total assets decreased by $29.3 million to $208.6 million at December 31, 2011 from $237.9 million at December 31, 2010. The year over year decrease in assets was evidenced by a decrease in cash, investments and loans which were used to cover the decrease in interest-bearing deposits, primarily brokered time deposits. 11 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Cash and cash equivalents decreased by $14.7 million to $8.9 million at December 31, 2011 from $23.6 million at December 31, 2010. The decrease was essentially from lower balances on deposit at the FRB on the last business day of 2011 compared to the last business day of 2010. As a result of the seasonal fluctuations of several of its key business and public fund customers, the Bank typically experiences a liquidity reduction in the last quarter of the year if measures are not taken to replace outgoing funds. Although excess liquidity is a conservative posture, it is detrimental to earnings. When determining the Bank’s desired liquidity position, many factors are taken into consideration. Given the liquidity activities that were scheduled to occur in the first quarter of 2012, coupled with the fact that the Bank has no brokered deposits scheduled to mature until the second quarter of 2012, management decided to allow the FRB balance to decline at year-end 2011. Management strives to maintain a balance at the FRB of between $7 and $10 million. Securities decreased by $1.9 million during 2011. The portfolio activity included purchases of $12.6 million, maturities, prepayments and calls of $13.8 million and sales of $820,000. In the third quarter of 2011, one security was sold for a gain of $3,000. In 2010, in addition to the regular portfolio activity, several municipal securities were transferred into the available for sale portfolio and liquidated. As a result, the Company needed to transfer all of its remaining held to maturity securities into the available for sale portfolio in order to comply with accounting guidance. In 2010, the carrying amount of the securities transferred was $5.8 million. Of that total, $3.5 million were sold. The remaining $2.3 million had an unrealized gain of $28,000 that was recorded through other comprehensive income upon transfer. In 2011, all of the purchases were classified as available for sale. At both December 31, 2010 and 2011, there are no securities classified as held to maturity. The securities portfolio is a key source of liquidity for the Bank. Given the Bank’s troubled condition there are very few opportunities to secure off-balance-sheet borrowing facilities. Maintaining the unencumbered portion of the Bank’s security portfolio at a level that exceeds its general internal policy is critical and is one of the driving forces behind investment activity. Prior to the Consent Order, the Bank strived to have between 10% and 20% of its investment portfolio unpledged. At December 31, 2011, 33% of the investment portfolio was unencumbered. This outcome is up from the 20% unpledged position on December 31, 2010. The increase between the two years stemmed from securities that were previously pledged to the Federal Home Loan Bank (“FHLB”). On December 22, 2011, the FHLB chose not to renew the Bank’s $5 million overdraft line of credit which was 100% collateralized by securities within the investment portfolio. The securities are now unencumbered. At year-end 2011, $23.1 million of securities were pledged to public fund customers, the Federal Reserve Discount Window (“Discount Window”) and customer repurchase agreements. The quality of the investment portfolio has received much scrutiny over the past several years. The plight of the U.S. bond market and U.S. economy in general as well as the European debt crisis have all either directly or indirectly affected security market values. Regardless, the investment portfolio remains strong with an unrealized net gain of $688,000. Included in this total are unrealized losses of only approximately $18,000. At December 31, 2011, there were seven securities with an amortized cost of $4.1 million having an unrealized loss. Two of the seven had unrealized losses longer than 12 months. At year-end 2011, the Bank conducted its standard review for other-than-temporary impairment (“OTTI”). The unrealized losses referenced above were not determined to be other-than-temporary given the fact that the decline in value is less than 1%, that they are all fully guaranteed by the U.S. government, and the fact that the Bank has the ability and intent to hold them until they either recover or mature. The portfolio will continue to be reviewed for impairment in accordance with the Bank’s Investment Policy. 12 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS To reduce exposure to future loss (both realized and unrealized) the Bank intends to adhere to the diversification principles outlined in the investment policy and limit issuer concentrations. Besides fully guaranteed U.S. Government and federal agency securities, there were no holdings of securities of any one issuer in an amount greater than 10% of the Bank’s common stock and surplus at December 31, 2011. Loans, including held for sale and portfolio loans, decreased 7% since year-end 2010. This is lower than the 10% decline in the previous twelve month period. Loans held for sale were $5.5 million at December 31, 2011; up from $1.3 million at December 31, 2010. Loans held for sale reflect residential mortgages, Small Business Administration (“SBA”) loans and U.S. Department of Agriculture (“USDA”) loans that have been originated and are in the process of being sold to an investor. The increase in loans held for sale was more than offset by the decrease in portfolio loan balances. At December 31, 2011, portfolio loan balances were $149.7 million; down from $165.2 million at December 31, 2010. Loans held for sale activity for 2011 included $18.2 million of loan originations and $14.2 million of loan sales. The associated gain on the loan sales was $296,000. A majority of the loan sales were residential mortgage loans however, in the first quarter of 2011, the guaranteed portions of three SBA loans totaling $2.4 million were sold for a gain of $124,000. The Bank is no longer originating SBA loans with the intention of selling the guaranteed portion in the secondary market so it is not likely that these gains will occur going forward. The increase in held for sale loans is primarily the result of one construction loan. The loan is guaranteed by the USDA. There were no SBA loan sales in 2010, loan sale activity consisted solely of residential mortgage loans. A majority of the portfolio loan decreases were to the commercial and commercial real estate portfolios.The downward movement in those two categories comprised 62% of the total decline but there were decreases to every category of loans except credit cards. Although the reduction in total loans outstanding was significant, the commercial oriented concentration of the portfolio did not materially change. At December 31, 2011, the concentration of commercial and commercial real estate loans was 78% of the Bank’s total loan portfolio, two percentage points more than year-end 2010. The wholesale focus of the Bank has remained since opening in 1999. Unfortunately, the sustained economic weakness both nationally and locally has affected many borrowers in the Company’s two largest portfolio segments causing a significant increase in the Bank’s overall risk profile. 13 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS To help mitigate the credit risk stemming from the economic condition of the country in general and Michigan specifically, the Bank continues to develop and educate lenders and credit staff, and to invest time into the design and overall strengthening of the Company’s credit risk assessment processes. Simply put credit risk is the risk of borrower nonpayment typically on loans although it can be applicable to the investment portfolio as well. In both cases, avoiding portfolio concentrations in any one type of credit or in a specific industry helps to decrease risk; however, the risk of nonpayment for any reason exists with respect to all loans and investments. The Bank recognizes that credit losses will be experienced and will vary with, among other things, general economic conditions; the creditworthiness of the borrower over the term of the debt; and in the case of a collateralized loan, the quality of the collateral. There is a very detailed process that has been developed by the Bank to estimate credit risk. The process is discussed at length in Note 1 to the Company’s financial statements. At each period end, the balance in the allowance for loan losses is based on management’s estimation of probable incurred credit losses. The estimation is the result of loan portfolio analysis completed utilizing a detailed methodology prescribed in the Bank’s credit procedures. The loan portfolio is reviewed and analyzed on a regular basis for the purpose of estimating probable incurred credit losses. The analysis of the allowance for loan losses is comprised of two portions: general credit allocations and specific credit allocations. General credit allocations are made to various categories of loans based on loan ratings, delinquency trends, historical loss experience as well as current economic conditions. The specific credit allocation includes a detailed review of a borrower and its entire relationship resulting in an allocation being made to the allowance for that particular borrower.A loan becomes specifically identified when, based on current information and events related to that particular borrower, it is probable that the Company will be unable to collect the scheduled payments of principal and interest according to the contractual terms of the loan agreement. The allowance for loan losses is adjusted accordingly to maintain an adequate level based on the conclusion of the general and specific analysis. There are occasions when a specifically identified loan requires no allocated allowance for loan losses. To have no allocated allowance for loan loss, a specifically identified loan must be well secured and have a collateral analysis that supports a loan loss reserve allocation of zero. At December 31, 2011, the allowance for loan losses totaled $5.3 million; an increase of $508,000 over the year-end 2010 balance. The ratio of allowance to gross loans outstanding increased to a level of 3.54% at December 31, 2011 compared to 2.90% at year-end 2010. The increase is comprised of specific allocations increasing by $871,000 and general allocations decreasing by $364,000 in the twelve month period of 2011. At December 31, 2011, the allowance contained $2,991,000 in specific allocations for impaired loans whereas at December 31, 2010 there was $2,120,000 specifically allocated. At year-end 2011, there was $15.8 million of unpaid principal on specifically identified loans compared to $14.3 million at year-end 2010. At year-end 2011, there was $7.5 million of unpaid principal on specifically identified loans requiring no reserves, a decrease of $540,000 compared to year-end 2010, and $8.3 million of unpaid principal requiring specific allocations, an increase of $2.0 million compared to the previous year-end. Although there were many changes to the specifically identified loan pool during 2011, the overall increase in specific allocations was primarily related to one borrower. The outstanding principal balance of the new loan added to the pool of specifically identified loans in December was $3.1 million. The collateral analysis performed on the credit resulted in an allocation in the allowance for loan losses of $888,000. 14 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The general component of the allowance for loan losses as a percentage of non-specifically identified loans was 1.76% at December 31, 2010. Although there is continued uncertainty in the economy, the impact on the Bank’s customer base appears to have stabilized. This is reflected in lower delinquency, fewer charge-offs and most importantly, a $6.7 million decrease in substandard (grade 6 or higher) commercial and commercial real estate loans and impaired residential and consumer credits from year-end 2010 to year-end 2011. As a result of these trends, the general component of the allowance for loan losses was decreased to 1.72% of total non-specifically identified loans at December 31, 2011. The total of all allocations included in the allowance by loan segment at December 31, 2011 and 2010 was as follows: Applicable to: Amount Percent of Loans in Each Category to Total Loans Amount Percent of Loans in Each Category to Total Loans Commercial $ 35.5 % $ 35.3 % Commercial Real Estate Consumer Residential $ 100.0 % $ 100.0 % The methodology used to determine the adequacy of the allowance for loan losses is consistent with the prior year. In 2011, minor enhancements to the process employed to calculate historical loss migration and to evaluate collateral in the case of specifically identified credits continued to be made. In addition, a certain category of riskier home equity loans were delineated and assigned a higher allocation in the allowance for loan losses.The referenced category of home equity loans are those where the Bank is a junior lien holder behind other lending institutions and where the borrower has some form of financial difficulty. In 2010, the Bank began segregating the historical losses on land development loans due to the extraordinary impact that the economic downturn had on vacant land. Management recognized that losses within the land development class were not necessarily indicative of those that are likely to occur in the entire commercial and commercial real estate segments. The Bank followed this practice in 2011 as well. Management intends to monitor the allocation and make necessary adjustments based on portfolio concentration levels, actual loss experience, the financial condition of the borrowers and the economy. For more detailed information related to the calculation of the allowance for loan losses, see Note 1 to the financial statements. 15 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Another factor considered in the assessment of the adequacy of the allowance is the quality of the loan portfolio from a past due and non accrual standpoint. Year over year, the Bank observed a decrease in overall past due and non-accrual loans of $1,310,000; a $1,381,000 decrease in total non-accrual loans was slightly offset by a small increase of $71,000 in total past due loans. The recorded investment1 in loans past due 30-59 days was $875,000 at December 31, 2011, a decrease of $95,000 since year-end 2010. Bank staff is working diligently with customers to keep the level of past due loans down. This level of communication often assists lenders in proactively identifying troubled credits early which helps to minimize the magnitude of loss in some cases. In addition to our lenders, the Bank has two full-time employees dedicated to overseeing past due customer relationships. As a result of this diligence, the average number of days past due of the loans in the 30-59 day category was 40 in 2011. There were only ten notes in this past due category at December 31, 2011 compared to 22 on the same day in 2010. The 60-89 day past due category consisted of three loans at December 31, 2011. The recorded investment was $394,000 at December 31, 2011. This past due category increased by $141,000 when compared to the year-end 2010 balance of $253,000. All of the loans 60-89 days past due at year-end 2011 were to one borrower. Two of the loans are commercial notes and one is a home equity loan. The commercial notes are for a restaurant. The Bank completed a troubled debt restructure on the home equity loan in early February. The two commercial notes are expected to be paid down by approximately $150,000 when the Bank liquidates a portion of the collateral. After the paydown, the remaining balance is expected to be rolled into one note and given terms that are manageable with the cashflow of the business. The recorded investment in notes 90 days and greater past due was $27,000 at December 31, 2011; an increase of $25,000 since December 31, 2010. Non-accrual loans totaled $6.6 million at December 31, 2011. This was an overall decrease of $1.4 million compared to 2010 year-end totals. The majority of the non-accrual notes are secured by developed real estate, only 7% of the total is secured by undeveloped real estate. At December 31, 2011, there were specific allocations of $1.7 million in the allowance for any estimated collateral deficiency on non-accrual loans. There are eleven non-accrual notes totaling approximately $1.5 million for which the Bank is in the process of foreclosing on the associated collateral. Once the foreclosure period ends, the collateral will be moved to the foreclosed assets category of the Bank’s balance sheet and the land will be marketed for sale by the Bank. In addition to the specifically identified impaired loans quantified in Note 3, the Bank also monitors industry concentrations. When a particular industry is facing circumstances that could translate into higher risk for the Bank, management will segment the loans even if they are performing in order to subject them to a higher level of scrutiny. The classification of these loans, however, does not necessarily imply that management expects losses but that the nature of the borrower’s projects in the current economic environment deserves closer monitoring.One particular loan segment that received much scrutiny over the last few years is land development. Land development related charge-offs were $18,000 in 2011; down substantially from recorded charge-offs in 2010 of $1.5 million. At year-end 2011, the Bank’s remaining balance of land development loans was $2.2 million. Management will continue to examine the remaining credits in this segment periodically as specified by our loan policy. 1 Includes unpaid principal, accrued interest and net deferred, unearned fees. 16 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS As a result of the stabilization of the quality of the loan portfolio, the ratio of net charge-offs to average loans fell to 1.22% in 2011 from 2.82% in 2010. Net charge-offs decreased $3,039,000. The net principal balance of these charge-offs in 2011 aggregated $2.0 million, which is down from $5.0 million charged-off in 2010. During 2011, 38 loans were charged-off compared to 96 loans in 2010. Many considerations are made prior to charging off a loan. The Bank’s loan policies have very specific guidelines. The Bank’s declining past due levels would normally indicate that there are likely to be fewer charge-offs going forward, however declining collateral values on specifically identified loans also contribute to the charge-off totals. Given the uncertain direction of real estate values, the level of charged-off loans anticipated going forward is difficult to predict. Given the unstable economy and the effect on borrowers, a solid credit process is essential. Management has an experienced officer leading the Bank’s credit area. All lenders are focused on working with current customers to improve the quality of the Bank’s loan portfolio. Bi-weekly meetings occur among loan personnel to discuss identified weak credits. In addition to frequent internal loan review sessions, the Bank’s third party credit review engagement was enhanced. In addition to more coverage, the review is now split into two sessions to assist in capturing the effect of a rapid change in the credit environment. Management continues to look for ways to enhance the credit process. Foreclosed assets decreased $106,000 since December 31, 2010 and were $3.3 million at December 31, 2011. These assets consist of relinquished properties through the collection process which were previously customer collateral supporting various borrowings. These properties are held until they can be sold. In 2011, nine properties were added increasing the total of foreclosed assets by $1.5 million. Additionally, ten properties and nine lots were sold for $795,000 during the same year. There were net gains on these sales of $192,000. The inventory of held properties was written down by $1.0 million during the year. At December 31, 2011, there were 31 real estate holdings compared to 32 at December 31, 2010. Each quarter foreclosed assets are written down to fair value based on a professional appraisal or other common means of valuation. As real estate values stabilize, it is possible that the valuation adjustments will decrease. Although the valuations of the properties held are justifiable, there may be cases where the Bank agrees to accept a sales price that is less than the current valuation and a loss is recorded. Deposit balances were $191.5 million at December 31, 2011, down from $219.3 million at December 31, 2010. The $27.8 million decline in total deposits occurred in the interest-bearing deposit category. Although non-interest-bearing balances were flat at $33.3 million, there was a lot of movement. Essentially existing customers decreased their balances by over $7 million but the decrease was offset by new customers and customers that transferred in to a non-interest-bearing transaction account from an interest-bearing account to take advantage of the unlimited FDIC insurance coverage. On December 31, 2010, the FDIC ended its program which had previously offered insurance coverage on certain qualifying low interest-bearing checking accounts. When the program ended several customers moved their money to protect their deposits. The FDIC program that offers unlimited insurance coverage for non-interest-bearing transaction accounts is scheduled to sunset on December 31, 2012. If the government does not extend this program it is possible that the Bank will see a decrease in balances. 17 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Interest-bearing demand accounts, consisting of both checking and money market, decreased 10.7% during the year. The combined balances were $37.9 million at December 31, 2011 and $42.4 million at year-end 2010. Substantially all of the $4.5 million decrease was in the interest-bearing checking category. At year-end 2010, the FDIC no longer offered unlimited deposit insurance coverage on interest-bearing checking accounts encouraging customers to transfer their balances into non-interest transaction accounts. Savings accounts were up $1.1 million between the two year-end periods of 2011 and 2010. The balance at December 31, 2011 was $8.5 million. Existing customers had more on deposit at year-end 2011 compared to year-end 2010 and there were three new business customers added. Time deposits fell by $24.2 million. The net decline in time deposits consisted of a $33.8 million decline in brokered time deposits, a $7.0 million decline in local time deposits over $100,000 somewhat offset by an increase in time deposits under $100,000. A majority of the growth consisted of time deposits garnered from the internet. In December of 2009, the Bank began utilizing an internet time deposit listing service. In 2011, the Bank solicited and obtained time deposits totaling $29.1 million using this service. These deposits had an average maturity of over 31 months and an average rate of 1.013%. The weighted average rate on the maturing brokered deposits was 3.64%. Since the Bank has not been categorized as “well-capitalized” since June 30, 2010, a regulatory waiver is required to accept, renew or rollover brokered deposits. Additionally the Bank’s Consent Order with the FDIC prohibits the receipt of new brokered deposits. The Bank has not issued any brokered deposits since January of 2010. At December 31, 2011, the concentration of brokered deposits to total deposits was 2%; a decrease of 15% since December 31, 2010 when the concentration was 17%. As of December 31, 2011, the Bank has only one remaining brokered deposit for $3,462,000, maturing in April 2012. The Bank expects to continue its strategy of maintaining liquidity through the use of deposits solicited from the internet. The Bank’s strategy of lowering its cost of funds and extending the duration of its time deposit portfolio is more successfully achieved using the internet deposit listing service. Rates in the Bank’s own local market for longer term maturities are significantly higher. Non-deposit funding sources for the Bank, at December 31, 2011, included customer repurchase agreements, FHLB advances and FRB Discount Window borrowings. Typically unexpected fluctuations in the Bank’s daily liquidity position beyond the amount available in the Bank’s FRB account drive borrowings from these resources. The only source with an outstanding balance at year-end 2010 or 2011 was customer repurchase agreements. At year-end 2011, repurchase agreement balances were $7.8 million, an increase of $354,000 since the same period end in 2010. A repurchase agreement is treated like a short-term borrowing of the Bank. To secure the short-term borrowing (repurchase agreement), balances held by customers are typically collateralized by high quality government securities held in a subaccount within the Bank’s security portfolio. The balance increase was due to the addition of one large new customer being partially offset by several customers decreasing their carrying balances between the two year-end periods. 18 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS There were no outstanding borrowings from either the FHLB or the Discount Window. Similar to repurchase agreements, the Bank is required to pledge assets to collateralize potential borrowings with the FHLB or the Discount Window. At December 31, 2011, the Bank had residential mortgage loans with a book value of $4.4 million pledged to the FHLB providing the ability to borrow approximately $3.0 million. The Bank has access to unencumbered securities in its investment portfolio that could be pledged to increase the borrowing capacity. As a result of the Consent Order, the Bank is only eligible for secondary credit at the Discount Window. Secondary credit basically mandates that the Bank must fully utilize its other resources before it requests to borrow. The request would then need to be authorized by the FDIC. At year-end 2011, the Bank had a roughly $2.9 million borrowing capacity at the Discount Window. To secure potential Discount Window borrowings, the Bank has pledged municipal securities and eligible home equity loans. The utilization of either the FHLB or the Discount Window for funding is not likely. The Bank’s FRB liquidity would have to be completely exhausted before resorting to the utilization of either of these borrowing facilities. In 2011, the Bank’s balance at the FRB averaged $19 million. In 2012, the Bank’s FRB average balance may be lower. As discussed earlier, management is striving to maintain an FRB balance that ranges from $7 million to $10 million in order to assist in improving the Company’s net interest margin. Even with a lower target balance, management anticipates that there is sufficient liquidity to support unforeseen funding needs based on the past history of the Bank’s cash management program. Subordinated debentures outstanding at December 31, 2010 and 2011 remained at $4.5 million. On December 17, 2004, the Trust, a business trust subsidiary of the Company, using the proceeds from the sale of 4,500 Cumulative Preferred Securities (“trust preferred securities”) at $1,000 per security, purchased an equivalent amount ($4.5 million) of subordinated debentures from the Company. Similar to the rate on the trust preferred securities, the subordinated debentures carry a floating rate of 2.05% over the 3-month LIBOR and was initially set at 4.55125%. The current rate of interest is 2.63%. The stated maturity is December 30, 2034. Interest payments on the subordinated debentures are payable quarterly on March 30th, June 30th, September 30th and December 30th. The terms of the subordinated debentures, the trust preferred securities and the agreements under which they were issued, give the Company the right, from time to time, to defer payment of interest for up to 20 consecutive quarters, unless certain specified events of default have occurred and are continuing.The deferral of interest payments on the subordinated debentures results in the deferral of distributions on the trust preferred securities. In May of 2010, the Company exercised its option to defer regularly scheduled quarterly interest payments beginning with the quarterly interest payment that was scheduled to be paid on June 30, 2010. The Company’s deferral of interest does not constitute an event of default. During the deferral period, interest will continue to accrue on the subordinated debentures.Also, the deferred interest will accrue interest.At the expiration of the deferral period, all accrued and unpaid interest will be due and payable and a corresponding amount of distributions will be payable on the trust preferred securities. 19 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The indenture under which the subordinated debentures were issued prohibits certain actions by the Company during the deferral period.Among other things, and subject to certain exceptions, during the deferral period, the Company is prohibited from declaring or paying any dividends or distributions on, or redeeming, purchasing, acquiring or making any liquidation payment with respect to, any shares of its capital stock.Although the Company has not determined the duration of the deferral period, as of December 16, 2010, under the FRB Written Agreement, the Company is prohibited from making any distributions of interest, principal or other sums on subordinated debentures or trust preferred securities without prior FRB approval. At December 31, 2011, the accrued interest payable on the subordinated debentures was $200,951. Under applicable Federal Reserve Board guidelines, the trust preferred securities constitute a restricted core capital element.The guidelines provide that the aggregate amount of restricted core elements that may be included in tier one capital must not exceed 25% of the sum of all core capital elements, including restricted core capital elements, net of goodwill less any associated deferred tax liability. Any remaining amount is treated as tier two capital for risk-based capital purposes. Additionally, tier two capital cannot exceed tier one capital. At December 31, 2011, none of the $4.5 million qualified for either tier one or tier two capital at the Company. At December 31, 2010, $227,000 qualified as tier one capital and $4.3 million was disallowed. The decline in the portion of the trust preferred securities qualifying as capital is directly related to the erosion of core capital experienced as a result of the losses recorded since 2007. The Company has a $5.0 million term loan with Fifth Third Bank (“Fifth Third”) secured by the common stock of the Bank that is in default. The total principal balance outstanding at both December 31, 2011 and December 31, 2010 was $5,000,000.On January 3, 2011, the Company was not able to repay the term loan when it came due. The Company does not have the resources to pay the outstanding principal and does not expect to have it in the near future. The Company did not make the last six contractual quarterly interest payments. The outstanding principal bears interest at a rate of 275 basis points above Fifth Third’s prime rate.The current interest rate on the outstanding principal balance is 6.00% per annum.The total interest due to Fifth Third at year-end 2010 was $153,000. The Company continues to accrue interest on the term loan and at December 31, 2011, the total interest due Fifth Third was $458,000. Management communicated with Fifth Third on several occasions in 2011 to discuss the past maturity loan. Although no formal forbearance was received, Fifth Third indicated that it is interested in having the term loan be part of a comprehensive recapitalization plan but that it then had no intention, in the short term, to foreclose on the stock of the Bank. Accrued expenses and other liabilities increased $336,000 since December 31, 2010 and were $1.2 million at December 31, 2011. The increase is mostly from the accumulating interest payable on the Company’s subordinated debentures and term loan with Fifth Third. As a result of losses recorded in 2011, the Company’s shareholders’ equity was negative at year-end. At December 31, 2011, shareholders’ equity was $(1,420,000). The decrease since December 31, 2010, was $2.3 million. The $2.5 million consolidated loss of the Company was slightly offset by a $201,000 increase in accumulated comprehensive income from an increase in the market value of the investment portfolio. 20 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS According to prompt corrective action regulations, the Bank was considered undercapitalized at both year-end 2010 and 2011. At December 31, 2011, the Bank’s total risk-based capital ratio was 6.40% and its tier one to average assets ratio was 3.79%.The Bank’s total risk-based capital ratio at December 31, 2010 was 7.06%. Its tier one to average assets ratio was 4.25% at year-end 2010. Under the Consent Order, the Bank is required to have and maintain its level of tier one capital, as a percentage of its total assets, at a minimum of 8.5%, and its level of qualifying total capital, as a percentage of risk-weighted assets, at a minimum of 11%.The Consent Order capital requirements were effective beginning with the December 31, 2010 capital reporting period.The Bank was not in compliance with required capital ratios at either year-end 2010 or 2011 capital reporting periods. In order to attain the level of capital required by the Consent Order, the Bank would have needed additional capital of $10,320,000 on December 31, 2011 based on its asset mix and size. This is an increase of $70,000 compared to the $10,250,000 that would have been needed on December 31, 2010. The Directive, issued by the FDIC to the Bank on August 17, 2011, stipulated that the Bank be restored to an “adequately capitalized” capital category by October 17, 2011. To reach a level of adequately capitalized, according to FDIC prompt corrective action guidance; the Bank would have needed a capital contribution of roughly $2,600,000 based on its asset mix and size on December 31, 2011. Although the board made efforts to secure funding and comply with the Directive, they were not successful. As such, the Bank was not in compliance with the Directive by the required date and remains out of compliance. The board informed the FDIC in a letter dated October 14, 2011 that it was unable to comply with the Directive. There has been no further communications with the FDIC regarding the Directive. The board’s efforts to garner capital for the Bank is continuing. RESULTS OF OPERATIONS The Company recorded a net loss for 2011 of $2,467,000 which was $6,416,000 less than the net loss of $8,883,000 recorded a year earlier.On a per share basis there was an improvement of $4.37. The Company’s diluted earnings per share was $(1.68) in 2011. This result was an improvement over diluted earnings per share of $(6.05) in 2010. The Company had a retained deficit of $15.1 million at December 31, 2011 compared to a retained deficit of $12.6 million at December 31, 2010.The losses in both years translated into poor operating ratios. The table below illustrates three key performance measures for the years ended December 31, 2011 and 2010: Return on average assets ) % ) % Return on average shareholders’ equity ) ) Average equity to average assets 21 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The main contributing factors to the losses in 2010 were deteriorating credit quality, declining property values and increased credit administration expenses which appeared to abate in 2011, comparatively. Regardless of the degree, the Company’s earnings continue to be affected by the economy and its impact on the Bank’s customers. In an attempt to offset some of these less controllable economic events, the Company continued its cost cutting measures and focused largely on increasing liquidity and improving the Bank’s deposit mix. The benefit of lowering the Bank’s cost of funds was somewhat offset by increased liquidity however, there was still an overall improvement in the Company’s net interest margin. For 2011, net interest income was $7.5 million compared to $7.0 million for 2010.The change represents an 8% increase compared to 2010’s results. Interest income generated during the year was derived from the loan portfolio, the securities portfolio and interest-bearing correspondent accounts. The loan portfolio makes up roughly 75% of the Company’s earning assets and its income provided 78% of the Company’s annual revenue in 2011, thus making its composition critically important from an interest rate risk standpoint. The Company attempts to mitigate interest rate risk in its loan portfolio in many ways. Two of the methods used are to balance the rate sensitivity of the portfolio and to avoid extension risk. At December 31, 2011, there were 71% of the loan balances carrying a fixed rate and 29% a floating rate. Since December 31, 2010, the proportion of fixed rate loans in the portfolio decreased two percent. Shifts in the rate sensitivity of the loan portfolio are typically the result of the types of loans that paid off during the year and shifts in customer preference at the time a loan is renewed. In 2007 and 2008, while rates were declining, there was a noticeable shift in the rate sensitivity of the portfolio as customer preference leaned more towards fixed rate products. Since 2007, the interest rate sensitivity of the portfolio has gone from nearly balanced to the mix described above. If the Bank does not have a more balanced loan portfolio when rates begin to rise it may be detrimental to earnings. A more equitable balance between fixed and floating rate loans is desired and is useful for protecting net interest income during upward or downward movements in rates. Management strives to optimize the repricing mix in an effort to protect the earnings of the Company but the duration of this low rate environment has had a notable impact on these internal goals. Based on the most recent communications from the Federal Open Market Committee, rates are forecasted to remain low until late 2014. Avoidance of extension risk is the other important means to mitigate interest rate risk. In periods of low interest rates it is generally not advantageous for a financial institution to book long-term, fixed rate notes like 15 or 30 year residential mortgage loans. Since the Bank enhanced its mortgage line of business in 2007 the intention has been to sell 75-90% of all long-term residential mortgages originated. In 2011, residential loan sales were 85% of the total originated. An increase of two percent over the 83% experienced in 2010. Any increase in the residential mortgage loan portfolio resulting from the loans originated and not sold is not expected to markedly change the maturity distribution of the Bank’s total loan portfolio. At December 31, 2011, the maturity distribution of the Bank’s loan portfolio was relatively balanced between short-term (less than one year) and long-term (greater than one year) maturities. Less than 20% of the loan portfolio has a maturity greater than five years. 22 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS The contractual loan maturities and rate sensitivity of the loan portfolio at December 31, 2011 areincluded below: Within Three Months Three to Twelve Months One to Five Years After Five Years Total Commercial $ Commercial Real Estate: General Construction Consumer: Lines of credit Other Credit card 0 Residential 0 0 $ Loans at fixed rates $ Loans at variable rates $ For 2011, average earning assets decreased $12.7 million; however the distribution of the categories remained roughly the same. The concentration of interest-bearing deposits at other financial institutions as a percentage of earning assets was nine percent in both 2010 and 2011. The rate earned on these deposits is essentially 25 basis points. Management recognizes the detrimental impact to the Company’s net interest margin as a result of maintaining excess liquidity and intends on reducing the concentration in 2012. The Bank increased its investment portfolio during 2011. The average of this earning asset group increased $3.8 million over 2010 increasing its percentage of earning assets by three basis points. In spite of increased holdings, the average rate earned declined 53 basis points, decreasing interest income generated from this category in 2011 by $78,000 when compared to 2010. The key reasons that the Bank chose to increase the investment portfolio were to increase on balance sheet liquidity and to provide more collateral for pledging to non deposit funding resources. Purchases were also made to replace bonds that were called by the issuer prior to maturity. In any event, the bonds purchased throughout 2011 were at rates that were consistently below those that were called or matured. The weighted average rate of the bonds that were called or matured in 2011 was 2.113%. The weighted average rate of the purchases in 2011 was 1.245%. Given the forecast for a continued low rate environment it is likely that investment purchases during the next year will be made at rates below the current portfolio average. 23 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Average loans outstanding decreased $15.7 million during 2011. In addition to fewer loans on the books, the average rate earned on the loan portfolio declined 7 basis points. The internal prime lending rate remained the same for both 2010 and 2011. Fewer loans outstanding produced $1.1 million less interest income. Also included in the loan interest outcome is the reversal of $54,000 of interest income for loans that were either charged-off or put on non-accrual status in the year. The interest reversal had a 3 basis point effect on the average rate earned on loans. Currently, the Bank’s internal prime lending rate is 5%; 175 basis points higher than the Wall Street Journal prime rate. Management believes that it is not prudent to reduce the internal prime lending rate given the escalated credit risk in the marketplace and the high cost of funds in the Bank’s local market; however, there is increasing competitive pressure to lend at rates that are below the Bank’s internal prime. Since the Bank is prohibited through the Consent Order from growing assets the Bank intends to retain as many loans as possible and may selectively use lower rates to retain qualifying, existing customers. This may result in a lower yield on loans in the future. Interest-bearing liabilities are made up of deposits, Discount Window borrowings, repurchase agreements, FHLB advances, notes payable and subordinated debentures. Together these interest-bearing liabilities, on average, decreased $22.0 million during 2011. In spite of the decrease, the composition of interest-bearing liabilities did not change. The largest rate bearing funding category is deposits. Deposits made up 90% of interest-bearing liabilities in both 2010 and 2011. Because of the heavy concentration of deposits, an improvement in the average rate paid on this liability category has a significant influence on the cost of funds. The average rate paid on overall funding costs decreased 61 basis points year over year. The reduction in the blended rate paid on deposits was 58 basis points year over year. A majority of the progress achieved was on time deposits, the largest deposit category and typically the most expensive. In 2011, $73 million in time deposits with an average rate of 2.88% matured and were repriced. The time deposit portfolio weighted average rate was reduced by 95 basis points. There are similar repricing opportunities for 2012. Over the next twelve months, nearly $59 million in time deposits (31% of total deposits) will reprice to current market rates which are currently over 50 basis points lower. Decreases in the average balance and average rate paid on notes payable, subordinated debentures and FHLB advances between 2010 and 2011 occurred because the Bank had FHLB advances outstanding for a period of time in 2010 but no FHLB advances were outstanding during 2011. Some of the factors affecting both net interest spread and net interest margin were mentioned above, including the mix of interest-earning assets and the interest rate sensitivity of the various categories.To illustrate the Company’s condition, the following table sets forth certain information relating to the Company’s consolidated average interest-earning assets and interest-bearing liabilities and reflects the average yield on assets and average cost of liabilities for the period indicated.Such yields and costs are derived by dividing income or expenses by the average daily balance of assets or liabilities, respectively, for the periods presented: 24 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Years Ended December 31: Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate Assets Federal funds sold and interest-bearing deposits with banks $ $ 0.24 % $ $ 0.25 % Securities 1,2 Loans 3 Other assets $ $ Liabilities and Shareholders’ Equity Interest-bearing deposits $ FRB Borrowings and repurchase agreements Subordinated debentures, notes payable and FHLB advances Noninterest-bearing deposits Other liabilities Shareholders’ Equity $ $ Net interest income (tax equivalent basis) Net interest spread on earning assets (tax equivalent basis) 3.28 % 2.91 % Net interest margin on earning assets (tax equivalent basis) Average interest-earning assets to average interest-bearing liabilities Tax equivalent adjustment Net interest income $ $ As displayed in the preceding table, in 2011 the Company’s net interest spread (tax equivalent) improved by 37 basis points, from 2.91% in 2010 to 3.28% in 2011, and the Company’s net interest margin (tax equivalent) on earning assets increased by 42 basis points. The margin was 3.48% for the twelve months ended December 31, 2011 and 3.06% for the twelve months ended December 31, 2010. 1 Includes Federal Home Loan Bank Stock. 2 Adjusted to a fully tax equivalent basis. 3 Includes loans held for sale and non-accrual loans. 25 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS As a further demonstration of the effect of rates and volume on this outcome, below is a table displaying the change in interest income and interest expense on interest-earning assets and interest-bearing liabilities segregated between change due to volume and change due to rate: Year-ended December 31, 2011 over 2010 Total Volume Rate Increase (decrease) in interest income Federal funds sold and interest-bearing deposits with banks $ ) $ ) $ ) Securities 1 ) ) Loans ) ) ) Net change in interest income ) ) ) Increase (decrease) in interest expense Interest-bearing deposits ) ) ) Federal funds purchased, repurchase agreements and FRB discount window ) ) Subordinated debentures, notes payable and FHLB advances ) ) ) Net change in interest expense ) ) ) Net change in net interest income $ $ ) $ As shown above the decreases to interest income resulted mainly from fewer loans on the books while reductions in interest expense were derived primarily from decreases to the average rate paid on deposits. The Bank’s internal prime lending rate is not likely to decline from the current level of 5% in 2012 and as mentioned above there is a fair amount of repricing opportunity in the time deposit portfolio over the next twelve months. As such, net interest margin improvement is anticipated in 2012. The provision for loan losses was $2.5 million for 2011 and $6.0 million for 2010. In 2010, the expense was significantly impacted by credit quality, increased charge-off activity and deteriorating collateral values on impaired loans. Although the economy is still weak, it appears that during 2011, credit quality, charge-off activity and collateral values have stabilized. Management continues to utilize the same process for monitoring credit quality, delinquency and impaired loans with the intent of maintaining the allowance for loan losses at an appropriate level which reflects the risk in the loan portfolio. The provision for loan losses is an estimate and may be increased or decreased in the future as management continues to monitor the loan portfolio, actual loan loss experience and economic conditions. At December 31, 2011, management believes that the allowance level was adequate and justifiable based on the factors discussed earlier (see Financial Condition). 1 Adjusted to a fully tax equivalent basis. 26 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Non-interest income recorded in 2011 was $1.9 million, which reflects a $353,000 increase since 2010.Service charge income on deposit accounts decreased 6% in the twelve months of 2011 compared to the same period in 2010. The $46,000 decrease in this category was essentially from fewer overdraft fees between the two years. Overdraft fees decreased $56,000 in 2011. Recorded gains on loan sales were $296,000 in 2011 compared to $317,000 in 2010. The Bank actively sells both residential mortgages and the guaranteed portion of its SBA loans. In 2010, all of the recorded gains were from the sale of residential mortgage loans. In 2011, $124,000 of the total gains were from the sale of the guaranteed portion of SBA loans and $172,000 was from the sale of residential mortgage loans. Residential mortgage gains were down year over year. Although the rate environment is very favorable for consumers, the decline in property values and the rigid underwriting criteria particularly related to appraisals makes it difficult for borrowers to qualify for a loan. To offset some of this decreased revenue the Bank chose to participate with various investors on a referral basis. The Bank earned $51,000 in referral fees in 2011. Net gains on securities sales were $3,000 in 2011 compared to $80,000 in 2010. In the first quarter of 2010, the Company sold a large portion of its municipal securities portfolio to reduce perceived risk. In that transaction ten securities were sold. In the third quarter of 2011, one security was sold because it no longer was in compliance with the Bank’s investment policy. Management remains focused on reducing the number of foreclosed properties held. There were ten foreclosed properties and nine lots sold in 2011 compared to 28 foreclosed properties and ten lots sold in 2010. Although there were fewer sales between the two years, there was a $386,000 difference in the outcome of the transactions. In 2011, there was a net gain of $192,000 on the sale of foreclosed property. In 2010, there was a net loss of $194,000. Currently the Bank is holding 31 foreclosed properties. Management continues to evaluate the fair value of properties each quarter but it is difficult to predict if there will be gains or losses on future foreclosed asset sales. There was a $59,000 increase in other non-interest income between 2010 and 2011.The two main contributing factors were an increase in debit card income and additional rental income. The Bank’s debit card reward program was rolled out in May of 2010. Throughout 2011, the Bank’s employee incentive programs were focused on increasing the number of customers enrolled in the program.Currently over 20% of the eligible customers are enrolled which has resulted in an increase in the number of qualifying transactions improving this income by $20,000 over 2010’s results. The other increase was derived from the Bank securing a second tenant at its Harvey location. The 63 month lease was signed in late 2010 but occupancy did not begin until February of 2011. The collected rents from the second tenant in 2011 were $24,000. In the second quarter of 2012, the Bank expects to complete the sale of land that was originally acquired to build a fifth branch of the Bank. There is an expected gain of roughly $250,000. 27 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Non-interest expenses decreased $1.9 million for the twelve month period ended December 31, 2011 compared to the similar period in 2010. Total non-interest expenses were $9.5 million for 2011 and $11.4 million in 2010. Over 80% of the decline in total non-interest expenses was the result of fewer impairment charges on foreclosed assets. In addition to that favorable outcome, several other categories had notable decreases between the twelve month period of 2010 and 2011 demonstrating management’s ongoing efforts to reduce operating expenses. Salaries and benefit expenses totaled $4.1 million for 2011; a reduction of $72,000. Since year-end 2010, full time equivalent employees have been reduced by 3.5 and there have been no Company-wide salary increases. The staff reductions noted above occurred late in 2011, thus the impact on earnings is not fully reflected in the year over year reduction in salaries and benefits expense. The Bank has not had a 401(k) matching expense since the first half of 2009. Management continues to look for cost saving opportunities within the health and life insurance plans annually at contract renewal. At this time, management has no plans to increase staff or salaries or resume matching on the 401(k) plan in 2012. Occupancy expenses totaled $669,000 for 2011 which was an increase of 4% compared to 2010 expenses which were $643,000. There were increases in utilities expenses as well as general repairs and maintenance. Furniture and equipment expenses were $531,000 in 2011; down $47,000 compared to 2010. Depreciation expense on capital assets declined by $57,000 between 2010 and 2011. As the Bank’s equipment ages, the assets become fully depreciated and no longer require a monthly expense. The benefit of lower depreciation was somewhat offset by higher maintenance contract expenses. Advertising expenses were $50,000 in 2011 compared to $58,000 in 2010. The $8,000 decrease between the years is mostly due to the fact that the Bank was intentionally trying to reduce its overhead expenses. Data processing expenses were $506,000 in 2011 compared to $532,000 in 2010. The five percent decrease between the two twelve month periods was possible because management negotiated with its third party provider a temporary deviation from the standard billing structure.In 2012, data processing expenses are likely to return to 2010 levels. Professional expenses were $359,000 in 2011 and $514,000 in 2010; a decrease of $155,000 between the two period ends. Legal expenses are included in the Company’s total professional expense. In 2010, the Bank consulted with several lawyers as the details of the Consent Order were being finalized. Consolidated legal expenses were $139,000 less between the two years. Foreclosed asset impairment charges were $1.0 million in 2011 compared to $2.6 million in 2010. During the time that foreclosed real properties are waiting to be sold, there will be occasions that the Bank will need to reevaluate the individual market values of each property. If there is evidence that the fair value has declined since the last evaluation, the Bank will incur an impairment charge in order to properly reflect the fair value of the asset at the end of the reporting period. Given that valuations are indirectly tied to the general economic environment, it is uncertain if impairment charges will continue to decline. At December 31, 2011, there were 31 foreclosed assets totaling $3.3 million. 28 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS FDIC premiums increased 25% to $926,000 in 2011 from $739,000 in 2010. In 2011, the Bank was moved to the FDIC’s highest risk category due to its deteriorating capital position and its Consent Order. This change in risk category was largely responsible for the rise in premiums paid between 2011 and 2010. In the second quarter of 2011, there was a reduction in deposit insurance premiums assessed on smaller banks as a result of regulatory changes made to the calculation. This reduction is applicable to all smaller banks, regardless of risk category. It is possible that the Bank’s FDIC insurance premiums could be slightly less in 2012 when the calculation changes have been applicable for a full year. Other expenses were $1.3 million in 2011 compared to $1.6 million in 2010. The $260,000 decrease between the years was primarily related to a reduction in credit administration expenses. Credit administration expenses declined $295,000 in 2011. They aggregated $466,000 in 2011 compared to $761,000 in 2010. A large portion of the expense is property tax due on foreclosed real property. Often when the Bank receives legal title to a property, the taxes are seriously delinquent. The Bank is required to get the taxes caught up to a certain point to preserve its legal position as the temporary property holder. The decline in property tax obligations is directly proportional to the number and type of foreclosed properties being held by the Bank. Partially offsetting the decline in credit administration expenses was a $115,000 increase in the cost of the Bank’s liability insurance for its directors and officers as well as lender liability and employment practices. In February 2011 when the policy expired, the Consent Order and the Written Agreement were heavily considered in determining the level of risk for ongoing coverage. The Bank was forced to switch carriers and absorb an increased fee of 410%. It is assumed that the insurance cost will remain inflated as long as the Bank is still subject to the Consent Order and the Written Agreement. Management, with the help of staff, was successful at finding a variety of other small cost reductions that decreased the other expense category roughly $80,000 since 2010. The Company had a federal tax benefit of $104,000 in 2011 compared to a federal tax benefit of $11,000 in 2010. An income tax benefit associated with continuing operations in the amount of $103,669 was recorded for the year ending December 31, 2011. The benefit recorded considers the results of current period adjustments to other comprehensive income. Generally, the calculation for income tax expense (benefit) does not consider the tax effects of changes in other comprehensive income or loss, which is a component of shareholders’ equity on the balance sheet. However, an exception is provided in certain circumstances when there is a pre-tax loss from continuing operations and income from other categories such as other comprehensive income. In such case, pre-tax income from other categories is included in the tax expense (benefit) calculation for the current period. LIQUIDITY AND INTEREST RATE SENSITIVITY The Company’s Asset Liability Committee (“ALCO”), which includes Senior Management, the Bank’s Controller, and Assistant Controller, monitors and manages liquidity and interest rate risk. ALCO reports to the Board of Directors and operates within Board approved policy limits. Liquidity management involves the ability to meet the cash flow requirements of the Bank’s customers.These customers may be either borrowers with credit needs or depositors wanting to withdraw funds. 29 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS In addition to normal loan funding and deposit flow, the Bank needs to maintain liquidity to meet the demands of certain unfunded loan commitments and standby letters of credit.At December 31, 2011, the Bank had a total of $21.3 million in unfunded loan commitments and $1.3 million in unfunded standby letters of credit.Of the total unfunded loan commitments, nearly all were commitments available as lines of creditto be drawn at any time as customers’ cash needs vary. The Bank monitors fluctuations in credit line balances and commitment levels, and includes such data in a liquidity snapshot that is distributed monthly to members of ALCO. Many correspondent banks have actively reduced their credit exposure to other banks by either reducing or cancelling unsecured federal funds lines of credit. At both year-end 2010 and 2011, the Bank had no established over night federal funds purchase lines through correspondent banks. The Bank’s main sources of liquidity in times of unexpected customer activity are its excess liquidity at the FRB, the FHLB, its unencumbered securities, the Discount Window secondary credit borrowing program and the internet time deposit listing service. The Bank plans to maintain excess liquidity in its FRB account and hold an elevated level of unencumbered securities. Although the FRB balance at December 31, 2011 was only $6.4 million; the average balance held at the FRB for 2011 was $19.0 million. This compares to an average balance of $19.9 million for 2010. The entire FRB balance less reserve and clearing requirements is available for liquidity purposes. In 2012, management will be focused on maximizing the Company’s net interest margin and has decided to reduce the excess liquidity held at the FRB. During 2012, the FRB balance is expected to average between $7 million and $10 million. Although this is lower than the past two years, this range is expected to be sufficient to cover the upcoming obligations of the Bank’s customers and also provide an excess amount for unknown needs. The Bank had unencumbered securities of $11.5 million on December 31, 2011. This was an increase in securities available to be sold for liquidity purposes of $4.2 million compared to the prior year-end. The process of liquidating securities typically takes a few days. First the Bank needs to find a buyer for the offerings and then the transaction needs a day to settle. In most cases, a security sale can occur in 2-3 days but sometimes it will take longer. The downside of security sales is the potential realization in earnings of market value and book value differences. At year-end there were $179,000 of unrealized gains and one unrealized loss of $300 on securities available to be sold for liquidity purposes. 30 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Based on Board approval, the Bank has the authority to borrow up to $20 million from the FHLB. At December 31, 2011, the Bank had the capacity to borrow $3 million from the FHLB based on a pledge of residential mortgage loans with a book value of $4.4 million and a fair market value of $3.8 million. In order to maximize this opportunity, the Bank would need to pledge more collateral. To do this, management could consider utilizing some of its unencumbered securities or pledging qualifying loans within the Bank’s commercial real estate portfolio. FHLB guidelines related to pledging this type of loan are very strict thus the Bank has not chosen to actively pursue this possibility. In 2010, the Bank also had a $5 million overdraft line of credit collateralized by securities in its portfolio. On December 22, 2011, the Federal Home Loan Bank declined to renew the line of credit so the pledge of the securities was released. As a result of the Consent Order, the Bank is only eligible for secondary credit at the Discount Window. Secondary credit basically mandates that the Bank must fully utilize its other resources before it requests to borrow. The request would then need to be authorized by the FDIC. The borrowing capacity at the Discount Window was $2.9 million at December 31, 2011. This is a reduction from the $10.3 million borrowing capacity at December 31, 2010. To secure potential Discount Window borrowings, the Bank has pledged municipal securities and eligible home equity loans. At year-end 2011, the Bank had $2.6 million of municipal securities and $4.8 million of qualifying home equity loans pledged to support this credit facility. Since year-end 2010, the Bank’s pledged home equity loans have decreased $2.7 million. As the pledged home equity loans paydown, the Bank has not replaced the collateral. Another reduction in the borrowing capacity occurred in the second half of 2011. After the Bank was elevated to the FDIC highest risk category, the FRB notified the Bank that it needed to use $4.5 million of its pledged assets to collateralize the clearing activity in its FRB correspondent bank account. These two occurrences substantiate the difference in the borrowing capacity from year-end 2010 to year-end 2011. The Bank did not utilize the Discount Window at all in 2011. Borrowing from the Discount Window is not reliable and will be maintained for emergency purposes only. It will always be the mission of the Bank to gather local deposits however, these deposits usually are slower to accumulate and are often more costly. When liquidity is needed, internet deposits are considered a viable resource. The Bank has been a member of an internet subscription service since December 2009. The internet subscription service allows the Bank to post rates for various terms within a closed network of pre-screened investors across the country. Deposits gathered this way are generally between $50,000 and $99,000 each; up to a maximum of $250,000. These deposits are not considered brokered. In 2011, the Bank gathered $29.1 million to maintain the liquidity of the Bank. The average term for these deposits was over 31 months and the average rate paid was 1.01%. This source of deposits has been instrumental as an ALCO tool because the Bank is able to add longer term funding at rates that are significantly below the local market. ALCO strives to maximize earnings and will make decisions about targeted deposit gathering using these external sources based on many factors including comparative rate data. Another important responsibility of the ALCO is to monitor interest rate risk. Interest rate risk is the exposure to adverse changes in net interest income due to changes in interest rates. The Company employs a variety of measurement techniques to identify and manage this risk. A sophisticated simulation model is used to analyze net interest income sensitivity. The model incorporates both actual cash flows and contractual repricing behavior as well as economic and market-based assumptions provided by Senior Management. ALCO strives to maintain a balance between interest-earning assets and interest-bearing liabilities. Overnight investments, on which rates change daily, and loans tied to the prime rate, differ considerably from long-term investment securities and fixed rate loans.Time deposits over $100,000 and money market accounts are more interest rate sensitive than regular savings accounts.Comparison of the repricing intervals of interest-earning assets to interest-bearing liabilities is a measure of interest sensitivity gap. 31 COMMUNITY SHORES BANK CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Details of the Company’s repricing gap at December 31, 2011 were: Interest Rate Sensitivity Period Within Three Months Three to Twelve Months One to Five Years After Five Years Total Earning assets Interest-bearing deposits in other financial institutions $ $
